Title: From James Madison to James Monroe, 28 August 1816
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpellier Aug. 28. 1816
        
        Among the inclosures is a very extry letter from Mr De Neuville. It was brought by his private Secretary from whom I thought it better for several reasons to receive it, than to let him proceed with it to your House. As its contents were neither known nor guessed, it was possible that they might call for an attention which my knowlege of them might hasten, and it was desirable for you that you should not be incumbered with the Bearer if not necessary. It was a further calculation that an immediate answer if not convenient might thus be avoided. The young Secretary left me with a mere intimation to him, that his dispatch would be answered by the Secy. of State. Mr. De Neuville could not have given a greater proof of want of judgment than in putting the amity of the two Countries on such an issue, or of a personal wish to flatter the ultra royal Bourbons who may ere long accede to the throne. The proper answer to him will be facilitated by his undertaking to dictate the precise reparation in the case. Common delicacy would have demanded an adequate one in general terms, leaving the particular mode to the Govt. and the arrogance of the manner in which he has disregarded it, forfeits the respect that might be otherwise due to his complaint. It will be well if possible, by a conciliatory language towards

his sovere[i]gn to counteract the efforts of his minister to work up a trivial incident into a provoking enormity, and to awaken his attention to our just sensibility to the indecorous & unauthorized step of the latter. It would seem as if De N. hoped to hide the degradation of the Bourbons in Europe, under a blustering deportment in a distant Country. Whatever may be the answer to his letter, it will be proper to hasten communications & instructions to Mr. Gallatin on the whole subject.
        Daschkoffs letter also among the inclosures, revives the question how far any thing beyond the dispatches by Mr. Coles is called for by the posture of Kozloffs affair. Perhaps it may not be amiss for you to write a letter to the Russian Secy. of For. Affrs. referring to that of Daschf. and relying, with expressions of respect & friendship here for the Emperor, on the communications by Mr. Coles, as of a satisfactory import. It is however to be recollected that the instructions to Daschf. were given prior to the last discussions transmitted by Mr. Harris.
        I have not yet recd. any summons from Mr. Jefferson, and begin to hope that a visit to him which however agreeable in itself would be very inconvenient at this time, may not be necessary. As soon as you may ascertain that the occasion for it will not exist, drop me notice by the mail. Friendly respects
        
          James Madison
        
      